Citation Nr: 0606308	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  94-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include mechanical low back pain and chronic low 
back strain.  

2.  Entitlement to service connection for a chronic left knee 
disorder.  

3.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1978 
to September 1981 and verified active duty for training from 
January 15, 1991 to February 15, 1991.  The veteran had 
additional periods of duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
service connection for chronic pilonidal cystectomy scar 
residuals, a chronic low back disorder, a chronic left knee 
disorder, and chronic hypertension.  In March 1999, the Board 
remanded the veteran's claims to the RO for additional 
action.  In September 2005, the RO established service 
connection for chronic pilonidal cystectomy scar residuals.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its March 1999 Remand Instructions, the Board directed the 
RO to verify the veteran's periods of active service, active 
duty, active duty for training, and inactive duty for 
training with the Army Reserve; to request all available 
service medical records associated with such service and/or 
duty for incorporation into the record; to request all 
available clinical documentation from Joseph T. Morelli, III, 
D.O., for incorporation into the record; and to adjudicate 
the intertwined issue of service connection for chronic 
diabetes mellitus.  In reviewing the record, the Board 
observes that the RO has made several efforts to verify the 
veteran's periods of active service and other duty.  The 
veteran submitted a June 1990 Statement of Medical 
Examination and Duty Status (DA Form 2173) which indicates 
that he had a period of "training" from June 9, 1990, to 
June 23, 1990.  In July 1997, the National Personnel Record 
Center (NPRC) verified that the veteran had active duty 


for training from January 15, 1991, to February 15, 1991.  
The report of a September 2002 VA examination for 
compensation purposes states that the veteran reported having 
been released from active duty in February 1991 after a 
physical evaluation diagnosed him with diabetes mellitus. 
Military payroll documentation incorporated into the record 
in June 2005 reflects that the veteran had active duty with 
the Army Reserve in 1982, 1989, and 1990.  The veteran's 
complete periods of active duty, active duty for training, 
and/or inactive duty for training, including that performed 
in 1982, 1989, and 1990, have not been verified and the 
service medical records associated with such duty have not 
been requested for incorporation into the record.  Further, 
the service medical records associated with his verified 
period of active duty for training from January 15, 1991, to 
February 15, 1991, have not been requested for incorporation 
into the record.  

In his June 1991 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that he was 
treated by Dr. Morelli in 1988.  In November 2000, the RO 
wrote to Dr. Morelli and requested clinical documentation of 
treatment provided in February 1999, as this was the date of 
treatment identified by the veteran in September 2000.  The 
physician was not requested to forward the veteran's complete 
clinical documentation for incorporation into the record.  In 
response, the doctor provided a copy of a March 1999 
treatment entry.  There is no indication that the single 
treatment entry reflected all of the veteran's treatment.   

Additionally, the RO failed to adjudicate the issue of 
service connection for chronic diabetes mellitus.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training, including that 


performed in 1982, 1989, and 1990, with 
the Army Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his low back disorder, left 
knee disorder, and hypertension including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact 
Joseph T. Morelli, III, D.O., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic low back 
disorder, left knee disorder, and 
hypertension.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

a.  The examiner or examiners should 
advance an opinion as to whether it 
is it more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic spine or 
low back disorder originated during 
active service/active duty; is 
etiologically related to the 
veteran's inservice mechanical low 
back pain; or is in any other way 
causally related to active 
service/duty.  

b.  The examiner or examiners should 
advance an opinion as to whether it 
is it more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
knee disorder originated during 
active service/duty; is 
etiologically related to the 
veteran's inservice left knee 
injury; or is in any other way 
causally related to active 
service/duty.  

c.  The examiner or examiners should 
advance an opinion as to whether it 
is it more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's chronic 
hypertension originated during 
active service; is etiologically 
related to his inservice elevated 
blood pressure readings; is in any 
other way causally related to active 
service; became manifested within 
one year of service separation; is 
proximately due to or the result of 
diabetes mellitus; or permanently 
increased in severity due to 
diabetes mellitus (with the degree 
of increase specified).

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

4.  Following any development deemed 
appropriate, adjudicate the issue of the 
veteran's entitlement to service 
connection for chronic diabetes mellitus.  
The veteran and his accredited 
representative should be informed in 
writing of the resulting decision and his 
associated appellate rights.  The issue 
is not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to the issue.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder to include 
mechanical low back pain and chronic low 
back strain; a chronic left knee 
disorder; and chronic hypertension, to 
include as secondary to diabetes 
mellitus.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 

